NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2125-19

THOMAS E. SEELEY and
DANIELLE SEELEY, h/w,

          Plaintiffs-Appellants,

v.

CAESARS ENTERTAINMENT,
CORPORATION d/b/a BALLY'S
CASINO, BALLY'S PARKPLACE,
INC., d/b/a BALLY'S ATLANTIC
CITY and BALLY'S CASINO,

     Defendants-Respondents.
______________________________

                    Submitted January 4, 2021 – Decided March 18, 2021

                    Before Judges Hoffman and Smith.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Atlantic County, Docket No. L-1904-14.

                    Sacchetta and Falcone, attorneys for appellants (Marc
                    T. Sacchetta, of counsel and on the brief; Randi S.
                    Greenberg, on the brief).

                    Cooper Levenson, PA, attorneys for respondents (Amy
                    E. Rudley and Jennifer B. Barr, on the brief).
PER CURIAM

      Plaintiffs Thomas and Danielle Seeley 1 appeal from the Law Division's

January 10, 2020 order granting the summary judgment dismissal of the slip-

and-fall premises liability action they filed against defendant Caesars

Entertainment Corporation. Because we conclude genuine issues of material

fact should have precluded the grant of summary judgment, we reverse and

remand for further proceedings.

                                        I

      The motion record, construed in the light most favorable to plaintiff as the

non-moving party, Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 523

(1995), reveals the following facts. On October 19, 2011, plaintiff – an attorney

– attended a deposition in Atlantic City at Bally's Casino, owned by defendant.

During a break, plaintiff and his co-counsel, Theodore Baker, went to a public

men's restroom. After Mr. Baker entered and went into a stall, plaintiff walked




1
   In this opinion, we refer to Thomas and Danielle Seeley collectively as
"plaintiffs," and Thomas Seeley individually as "plaintiff." Plaintiff's wife sues
per quod.
                                                                            A-2125-19
                                        2
across the floor and slipped and fell on his back. Plaintiff sustained serious back

injuries and later underwent multiple-level lumbar fusion surgery. 2

      Neither plaintiff nor Mr. Baker noticed moisture on the floor before the

fall. Upon hearing plaintiff fall, Mr. Baker exited the stall and offered assistance

to plaintiff; at that point, he also made several observations. He first observed

a pattern of moisture covering a "fairly wide area" of plaintiff's back. He then

investigated the floor, which felt wet and slippery, and observed "the amount of

moisture that would be left if you took a wet towel and rubbed it on the floor, or

a mop, or a sponge or something." It appeared to him that the amount of

moisture was "consistent . . . as if someone had cleaned [the floor], as if someone

had come in and wiped it down." Moreover, the pattern of moisture on the floor

was consistent with the pattern on plaintiff's back. Plaintiff and Mr. Baker both

assumed the moisture on the floor was water because it was odorless.

      After hearing oral argument and reviewing the deposition testimony of

plaintiff and Mr. Baker, the motion judge issued an oral decision. The judge

found there was moisture on the floor, but concluded that Mr. Baker's testimony

regarding its source was "speculative at best" and that "the circumstantial


2
  Plaintiffs filed this action in 2013; however, all proceedings in the case were
stayed in 2015, after defendants filed for bankruptcy. In 2019, the bankruptcy
court entered an order granting plaintiffs leave to proceed with this action.
                                                                              A-2125-19
                                         3
inference that [the moisture on the floor was created by defendants was not]

appropriate under these circumstances [of a public bathroom]." Accordingly,

the judge found plaintiff raised no genuine issues of material fact and granted

defendants' motion.

      This appeal followed, with plaintiffs raising the following argument:

            POINT I

            MR. BAKER’S TESTIMONY AS TO THE
            APPEARANCE OF THE LIQUID ON THE FLOOR
            AND THE PATTERN ON MR. SEELEY’S JACKET
            WAS SUFFICIENT TO CREATE A JURY
            QUESTION ON THE ISSUE OF DEFENDANTS’
            LIABILITY   FOR     PLAINTIFF’S   FALL.
            THEREFORE, THE SUMMARY JUDGMENT
            SHOULD BE REVERSED.

                                        II

      On appeal, we review summary judgment orders de novo. Templo Fuente

De Vida Corp. v. Nat'l Union Fire Ins. Co., 224 N.J. 189, 199 (2016). We

"review the competent evidential materials submitted by the parties to identify

whether there are genuine issues of material fact and, if not, whether the moving

party is entitled to summary judgment as a matter of law." Bhagat v. Bhagat,

217 N.J. 22, 38 (2014) (citing Brill, 142 N.J. at 540; R. 4:46-2(c)).

      To establish a prima facie case of negligence, a plaintiff must set forth

evidence that: 1) defendant owed him a duty of care; 2) defendant breached that

                                                                           A-2125-19
                                        4
duty; and 3) defendants' breach of duty proximately caused plaintiff's damages.

D'Alessandro v. Hartzel, 422 N.J. Super. 575, 579 (App. Div. 2011).

      "Under common law of premises liability, a landowner owes increasing

care depending on whether the visitor is a trespasser, licensee or social guest or

business invitee." Sussman v. Mermer, 373 N.J. Super. 501, 504 (2004). For

summary judgment, defendants conceded plaintiff was a business invitee.

"Business owners owe to invitees a duty of reasonable or due care to provide a

safe environment for doing that which is within the scope of the invitation."

Nisivoccia v. Glass Gardens, Inc., 175 N.J. 559, 563 (2003). "The duty of due

care to a business invitee includes an affirmative duty to inspect the premises

and 'requires a business owner to discover and eliminate dangerous conditions,

to maintain the premises in safe condition, and to avoid creating conditions that

would render the premises unsafe.'"           Troupe v. Burlington Coat Factory

Warehouse Corp., 443 N.J. Super. 596, 601 (App. Div. 2016) (quoting

Nisivoccia, 175 N.J. at 563).

      Business owners are generally not liable for injuries caused by defects on

the premises of which they had no actual or constructive notice and no

reasonable opportunity to discover. Nisivoccia, 175 N.J. at 563. "Ordinarily,

an injured plaintiff . . . must prove . . . the defendant[s] had actual or constructive


                                                                                A-2125-19
                                          5
knowledge of the dangerous condition that caused the accident."               Ibid.

However, notice is not required if the injured plaintiff can establish that the

defendants created the dangerous condition. Craggan v. Ikea USA, 332 N.J.

Super. 53, 61 (App. Div. 2000).

      Applying these principles and viewing the facts in the light most favorable

to plaintiff, Brill, 142 N.J. at 523, we conclude the motion judge erred in finding

Mr. Baker's testimony did not raise genuine issues of material fact. Mr. Baker

testified that the area of the restroom floor felt "wet" and "slippery" and

appeared to be covered in "the amount of moisture left if you took a wet towel

and rubbed it on the floor, or a mop, or a sponge or something." On this point,

we note the motion judge accepted that the restroom was "certainly cleaned by

the agents or employees of the casino."3         Based on this evidence, if the

testimony of plaintiff and Mr. Baker is accepted as credible, a reasonable jury

could legitimately infer that one of defendants' employees responsible for

cleaning the restroom created the wet and slippery condition that caused

plaintiff's fall and resulting injury. See Smith v. First National Stores, 94 N.J.

Super. 462, 466 (App. Div. 1967) (finding the plaintiff was not required to show


3
  Although casino patrons use these restrooms too, the record contains no basis
to suggest the condition that caused plaintiff's fall was created by a mop-carrying
casino patron.
                                                                             A-2125-19
                                        6
notice of the slippery condition on a stairway because of the justifiable inference

that the supermarket created the dangerous condition).

      Reversed and remanded for further proceedings consistent with this

opinion. We do not retain jurisdiction.




                                                                             A-2125-19
                                          7